865 F.2d 264
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

Lawrence S. KRAIN, M.D., Plaintiff-Appellant,v.I. Lee GISLASON, M.D.;  John Trotter;  Marsha Miller, Esq.;Keith Monroe, Esq.;  Kenneth Lavin, M.D.;  KaushalK. Sharma, M.D., Defendants-Appellees.
No. 88-5572.
United States Court of Appeals, Ninth Circuit.
Submitted* Nov. 4, 1988.Decided Nov. 25, 1988.
Before EUGENE A. WRIGHT, WILLIAM A. NORRIS and WIGGINS, Circuit Judges.


1
ORDER**


2
We affirm the district court's Order dismissing the complaint and action as to all defendants for the reasons set forth in the magistrate's Final Report and Recommendations, as adopted by the district court.


3
We reject Krain's claim that the district court's dismissal without leave to amend violated his due process rights.  Krain had ample notice of the deficiencies in his complaint and adequate opportunity to request leave to amend.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Circuit Rule 36-3